                                          Case 2:20-cv-01330-APG-BNW Document 16
                                                                              15 Filed 10/09/20
                                                                                       10/07/20 Page 1 of 3



                                      1   E. LEIF REID, Bar No. 5750
                                          LReid@lrrc.com
                                      2   DARREN J. LEMIEUX, Bar No. 9615
                                          DLemieux@lrrc.com
                                      3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          One East Liberty Street, Suite 300
                                      4   Reno, NV 89501-2128
                                          Tel: 775.823.2900
                                      5   Fax: 775.823.2929
                                      6   Attorneys for Defendant
                                          China XD Plastics Company Limited
                                      7

                                      8                                   UNITED STATES DISTRICT COURT
                                                                               DISTRICT OF NEVADA
                                      9
                                          JAGDISH KOTHARI,                                   CASE NO.: 2:20-CV-01330-APG-BNW
                                     10
                                                             Plaintiff,
                                     11
One East Liberty Street, Suite 300




                                     12   v.                                                    STIPULATION AND ORDER TO
                                                                                              EXTEND DEADLINE TO RESPOND TO
Reno, NV 89501-2128




                                     13   CHINA XD PLASTICS COMPANY                                    COMPLAINT
                                          LIMITED, JIE HAN, TAYLOR ZHANG,                           [SECOND REQUEST]
                                     14   LINYUAN ZHAI, HUIYI CHEN, and
                                          GUANBAO HUANG,
                                     15
                                                             Defendants.
                                     16

                                     17

                                     18            Defendant China XD Plastics Company Limited (“China XD”), by and through their
                                     19   attorneys, E. Leif Reid and Darren J. Lemieux of Lewis Roca Rothgerber Christie LLP, and
                                     20   Plaintiff Jagdish Kothari (“Plaintiff”), through his attorneys, John P. Aldrich of Aldrich Law Firm,
                                     21   Ltd. and Donald J. Enright of Levi & Korsinsky LLP, hereby stipulate and agree to the following:
                                     22            1.    On July 17, 2020, Plaintiff filed their Complaint against, amongst other defendants,
                                     23   China XD. [ECF No. 1]. On or about July 21, 2020, Plaintiff served the Summons and Complaint
                                     24   on China XD.
                                     25            2.    On September 17, 2020, Plaintiff and China XD filed a stipulation in which China
                                     26   XD would have up to and including Monday, November 2, 2020, to respond to Plaintiff’s
                                     27

                                     28
                                          112496277.1
                                          Case 2:20-cv-01330-APG-BNW Document 16
                                                                              15 Filed 10/09/20
                                                                                       10/07/20 Page 2 of 3



                                      1   Complaint. [ECF No. 11]. This was the parties’ first request to extend the deadline for China XD
                                      2   to respond to Plaintiff’s Complaint.
                                      3            3.    On September 22, 2020, this Court granted in part and denied in part the parties’
                                      4   stipulation, granting China XD an extension to October 13, 2020, to respond to Plaintiff’s
                                      5   Complaint. [ECF No. 14]. In doing so, this Court indicated it would consider another stipulation
                                      6   extending the October 13, 2020, deadline, provided the parties provide a more detailed explanation
                                      7   for why the extension is sought.
                                      8            4.    The parties are currently engaged in discussions which, if successful, will result in
                                      9   a mootness dismissal of this case. Accordingly, the parties respectfully request this Court grant the
                                     10   additional extension of time for China XD to respond to Plaintiff’s Complaint until November 2,
                                     11   2020, so that the parties can attempt to fully resolve this matter. This is the parties’ second request
One East Liberty Street, Suite 300




                                     12   for an extension of time.
Reno, NV 89501-2128




                                     13            5.    The parties further stipulate that, in the event the parties are unable to resolve this
                                     14   matter and China XD files anything other than an Answer to the Complaint on November 2, 2020,
                                     15   Plaintiff shall have up to and including December 2, 2020, to file an Opposition brief.
                                     16   ///
                                     17   ///
                                     18   ///
                                     19   ///
                                     20   ///
                                     21   ///
                                     22   ///
                                     23   ///
                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28
                                          112496277.1                                      -2-
                                          Case 2:20-cv-01330-APG-BNW Document 16
                                                                              15 Filed 10/09/20
                                                                                       10/07/20 Page 3 of 3



                                      1            6.    These extensions are requested in good faith and not any dilatory purpose.
                                      2   DATED this 7th day of October, 2020.
                                      3   ALDRICH LAW FIRM, LTD.                        LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      4

                                      5    /s/ John P. Aldrich                          /s/ E. Leif Reid
                                          John P. Aldrich, SBN 6877                     E. Leif Reid, SBN 5750
                                      6   7866 West Sahara Avenue                       Darren J. Lemieux, SBN 9615
                                          Las Vegas, Nevada 89117                       One East Liberty Street, Suite 300
                                      7
                                                                                        Reno, Nevada 89501
                                      8   LEVI & KORSINSKY LLP
                                          Donald J. Enright (Pro Hac Vice)              Attorneys for Defendant
                                      9   1101 30th Street, N.W., Suite 115             China XD Plastics Company Limited
                                          Washington, DC 20007
                                     10
                                          Attorneys for Plaintiff
                                     11
One East Liberty Street, Suite 300




                                          Jagdish Kothari
                                     12
Reno, NV 89501-2128




                                     13                                                       IT IS SO ORDERED:
                                     14

                                     15
                                                                                              UNITED STATES DISTRICT JUDGE
                                     16    IT IS SO ORDERED
                                                                                              DATED:
                                     17    DATED: 3:56 pm, October 09, 2020
                                     18

                                     19

                                     20    BRENDA WEKSLER
                                           UNITED STATES MAGISTRATE JUDGE
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          112496277.1                                   -3-
